     Case: 1:17-cv-00073-JAR Doc. #: 87 Filed: 04/12/21 Page: 1 of 6 PageID #: 389


                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                     SOUTHEASTERN DIVISION

         WILLIAM T. COOPER, et al.,              )
                                                 )
                    Plaintiffs,                  )
                                                 )
               v.                                )          Case No. 1:17-CV-00073-JAR
                                                 )
         CORY HUTCHESON, et al.,                 )
                                                 )
                    Defendants.                  )

                                    MEMORANDUM AND ORDER

         This matter is before the Court on Defendant Securus Technologies, LLC’s (“Securus”)

Motion to Certify Order for Interlocutory Appeal. (Doc. 84). The motion is fully briefed and ready

for disposition. For the reasons discussed below, the motion will be denied.


I.       FACTUAL AND PROCEDURAL BACKGROUND

         Securus contracted with the Sheriff’s Department of Mississippi County, Missouri (the

“Department”) to provide Location Based Services (“LBS”). After uploading documentation

demonstrating a search was authorized, the Department could “ping” a phone and obtain its

location through Securus’ technology. Unfortunately, it appears that Defendant Cory Hutcheson,

in his role as Sheriff of Mississippi County, frequently uploaded irrelevant or forged documents to

conduct unauthorized searches on Plaintiffs.

         Count II of Plaintiffs’ Second Amended Complaint alleges that Securus violated 42 U.S.C.

§ 1983 through its provision of LBS to the Department. (Doc. 53 at ¶¶ 48-57). Securus contends

that its provision of LBS was not under color of state law for § 1983 purposes. This Court denied

Securus’ attempt to dismiss Count II on this ground. (Doc. 73). Securus subsequently filed a

Motion for Judgment on the Pleadings making a similar argument, which was denied by this Court

                                                                                                 1
  Case: 1:17-cv-00073-JAR Doc. #: 87 Filed: 04/12/21 Page: 2 of 6 PageID #: 390


on December 3, 2020. (Doc. 81). Securus now requests that this Court certify for interlocutory

appeal its decision denying judgment on the pleadings as to Plaintiffs’ § 1983 claim.


II.    LEGAL STANDARD

       Pursuant to 28 U.S.C. § 1292(b), a district court may certify an order for interlocutory

appeal when it determines (1) that such order “involves a controlling question of law” (2) as to

which there is “substantial ground for difference of opinion” and (3) “that an immediate appeal

from the order may materially advance the ultimate termination of the litigation.” The purpose of

the statute is to “provide interlocutory appeal in exceptional cases in order to avoid protracted and

expensive litigation.” Paschall v. Kansas City Star Co., 605 F.2d 403, 406 (8th Cir. 1979).

Interlocutory appeal should be permitted “sparingly and with discrimination,” given it has “long

been the policy of the courts to discourage piece-meal appeals because most often such appeals

result in additional burdens on both the courts and the litigants.” White v. Nix, 43 F.3d 374, 376

(8th Cir. 1994) (quoting Control Data Corp. v. Int’l Bus. Machs. Corp., 421 F.2d 323, 325 (8th

Cir. 1970)). The movant “bears the heavy burden of demonstrating that the case is an exceptional

one in which immediate appeal is warranted.” Id. (citing Bank of New York v. Hoyt, 108 F.R.D.

184, 189 (D.R.I. 1985)). “It is within the trial court’s discretion to grant or deny a motion for

interlocutory appeal, and also within the discretion of the court of appeals to certify the appeal.”

Felts v. Reed, 4:20-CV-00821 JAR, 2021 WL 168746, at *1 (E.D. Mo. Jan. 19, 2021).


III.   DISCUSSION

       A. Timeliness of Motion

       Though § 1292(b) does not establish a time limit for seeking interlocutory appeal, “a

district judge should not grant an inexcusably dilatory request.” Richardson Elecs., Ltd. v. Panache

Broad. of Pennsylvania, Inc., 202 F.3d 957, 958 (7th Cir. 2000) (citations omitted). While the
                                                                                                   2
 Case: 1:17-cv-00073-JAR Doc. #: 87 Filed: 04/12/21 Page: 3 of 6 PageID #: 391


Eighth Circuit Court of Appeals has not specifically addressed this issue, courts in this circuit have

adopted the principle that “any delay in seeking certification [of interlocutory appeal] must be

reasonable.” Franklin v. Gen. Trucking LLC, Civ. No. 07-5002, 2008 WL 4531779, at *1 (W.D.

Ark. Oct. 8, 2008); see also Day v. Celadon Trucking Servs., Inc., No. 4:09-CV-00031 SWW,

2012 WL 12792162, at *2 n.2 (E.D. Ark. Mar. 13, 2012) (excusing two-month delay in seeking

certification where movant hired new counsel in interim); Hammer v. Sam’s East, Inc., No. 08-

CV-00788-W-HFS, 2010 WL 11508800, at *2-3 (W.D. Mo. Jan. 15, 2010) (denying motion in

part because defendant waited over three months before seeking certification).

       This Court denied Securus’ motion to dismiss Count II on July 13, 2020. (Doc. 73). Securus

did not seek interlocutory appeal of the decision. This Court proceeded to deny judgment on the

pleadings as to Count II on December 3, 2020. (Doc. 81). Securus did not seek interlocutory appeal

until two months later, on February 3, 2021. (Doc. 84). Securus has provided no explanation for

the delay. Given this case was filed in May 2017 and has only recently passed the pleadings stage,

moreover, this Court is particularly unwilling to grant such a delayed request. Accordingly, this

Court will deny the instant motion because it was inexcusably dilatory and Securus has provided

no reasonable explanation for the delay.


       B. § 1292(b) Requirements

       Securus argues that the legal standard governing private actor liability under § 1983 is a

controlling question of law subject to substantial grounds for difference of opinion and that

interlocutory appeal will materially advance termination of the litigation. An act occurs under color

of law if such action is “fairly attributable” to a governmental entity. Smith v. Insley’s, Inc., 499

F.3d 875, 880 (8th Cir. 2007). The Supreme Court has cautioned that this inquiry “is a matter of

normative judgment, and the criteria lack rigid simplicity.” Brentwood Acad. v. Tennessee

                                                                                                    3
    Case: 1:17-cv-00073-JAR Doc. #: 87 Filed: 04/12/21 Page: 4 of 6 PageID #: 392


Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001). A private actor’s behavior is fairly

attributable to a governmental entity if, among other potential reasons, the private actor was a

“willful participant” in joint activity with the government. Murray v. Wal-Mart, Inc., 874 F.2d

555, 558-59 (8th Cir. 1989).

         The key issue on which Securus disagrees with this Court is the nature of the intent required

to say that a private actor was a willful participant. Securus argues that willful participation

“requires mens rea specifically for the misconduct – a mutual understanding with the government

to violate the constitutional rights of others.” (Doc. 84 at 7). This Court considers such an

interpretation unduly narrow, at least as described by Securus, and especially in light of the Eighth

Circuit’s recent decision in Meier v. City of St. Louis, 934 F.3d 824, 829 (8th Cir. 2019). 1

         While this disagreement presents an important question of law, the question is not

controlling in this case, nor would its certification for appeal materially advance the termination

of this litigation. In denying judgment on the pleadings, this Court held that Plaintiff had

sufficiently alleged that “there was a close nexus between Securus and the [ ] Department, and that



1
  Securus claims that this Court “held that liability attaches to a private party so long as it intends to participate in joint
activity with a governmental actor who then violates a constitutional right.” (Doc. 84 at 7). This statement suggests
that this Court’s analysis should be clarified (even though such clarification is not necessary to dispose of the instant
motion). Not every relationship with a governmental actor will establish the “close nexus” required to find that a
private entity’s actions were fairly attributable to the government.

As this Court explained when analyzing Meier, “Doc’s Towing did not have to knowingly violate a constitutional
right in order to have acted under color of state law; it only had to willfully participate in state action which violated
a constitutional right.” (Doc. 81 at 6). This Court recognizes that willful participation is not equivalent to mere
participation; but willful participation also does not require knowing violation of constitutional rights. See McLaughlin
v. Richland Shoe Co., 486 U.S. 128, 133 (1988) (“The word ‘willful’ is widely used in the law, and, although it has
not by any means been given a perfectly consistent interpretation, it is generally understood to refer to conduct that is
not merely negligent.”); Black’s Law Dictionary (10th ed. 2014) (emphasis added) (“Voluntary and intentional, but
not necessarily malicious. A voluntary act becomes willful in law, only when it involves conscious wrong or evil
purpose on the part of the actor, or at least inexcusable carelessness.”).

A private actor cannot escape willful participation under § 1983 by actively avoiding knowledge of illegality.
Plaintiffs’ Second Amended Complaint alleges that Securus willfully participated by intentionally turning a blind eye
to Defendant Cory Hutcheson’s illegal activities and automatically pinging Plaintiffs’ locations with “reckless and
callous indifference” to Plaintiffs’ rights. (Doc. 53 at ¶ 52-57). Such allegations are sufficient to survive a motion for
judgment on the pleadings.
                                                                                                                             4
  Case: 1:17-cv-00073-JAR Doc. #: 87 Filed: 04/12/21 Page: 5 of 6 PageID #: 393


Securus’ activities are fairly attributable to this governmental entity.” (Doc. 81 at 7). This Court

specifically clarified that Supreme Court precedent did not require the color of law inquiry to fit

into one of the established tests. (Id.). At this early stage of litigation, Plaintiffs were only required

to plausibly allege that there was a “close nexus” such that Securus’ actions were fairly attributable

to the Department. Ultimately, deciding whether such a close nexus existed and Securus’ actions

actually were fairly attributable to the Department will require a fact-intensive inquiry. Therefore,

even if Securus’ interpretation of the particular question it seeks to appeal were correct, this Court’s

decision would remain unchanged because Plaintiffs have made sufficient factual allegations to

avoid judgment on the pleadings as to Count II.

        “In order for an appeal to involve a controlling question of law, the appeal must raise some

question of law which governs at least a claim, if not the whole case or defense.” McNamara v.

Katten Muchin Rosenman LLP, No. 4:16-CV-01203-SRB, 2017 WL 11493632, at *2 (W.D. Mo.

Apr. 21, 2017) (citing Harris v. Luckey, 918 F.2d 888, 892 (11th Cir. 1990)). Resolution of the

“willful participant” question at this stage would not necessarily dispose of Plaintiffs’ § 1983

claim. Similarly, when “litigation will be conducted in substantially the same manner regardless

of our decision, the appeal cannot be said to materially advance the ultimate termination of the

litigation.” White, 43 F.3d at 378-79 (citations omitted). Because the question Securus seeks to

appeal is not dispositive of Plaintiffs’ § 1983 claim at this juncture of the litigation, Securus has

failed to meet the requirements of § 1292(b).


IV.     CONCLUSION

        Interlocutory appeals must only be certified “sparingly and with discrimination.” Control

Data Corp. v. Int’l Bus. Machs. Corp., 421 F.2d 323, 325 (8th Cir. 1970). Securus has not met this

high burden. First, Securus has provided no reasonable explanation for its waiting two months

                                                                                                        5
 Case: 1:17-cv-00073-JAR Doc. #: 87 Filed: 04/12/21 Page: 6 of 6 PageID #: 394


after this Court’s decision to seek permission to appeal. Second, Securus has not met the

requirements of § 1292(b) because the appeal would neither involve a controlling question of law

nor materially advance termination of this litigation.


       Accordingly,

       IT IS HEREBY ORDERED that Defendant Securus Technologies, LLC’s Motion to

Certify Order for Interlocutory Appeal (Doc. 84) is DENIED.



       Dated this 12th day of April, 2021.


                                                  ________________________________
                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE




                                                                                              6
